El Juez Asociado Señoh De Jesús
emitió la opinión del tribunal.
Luis A. Archilla Laugier y José Enrique Gelpí presenta-ron en este Tribunal una petición interesando que expidamos un auto perentorio de mandamus dirigido al Hon. Rexford G. Tugwell, Gobernador de Puerto Rico, ordenándole que in-mediatamente proceda, de acuerdo con la ley, a nombrarlos miembro propietario y miembro sustituto, respectivamente, Je la Junta Insular de Elecciones en representación del Par-tido Liberal Puertorriqueño. Los fundamentos en que des-cansa la petición pueden sintetizarse así: que los peticiona-rios son electores capacitados de esta Isla, que están afilia-dos al Partido Liberal Puertorriqueño, el cual es un partido principal de Puerto Rico; que con motivo de la renuncia del representante de dicho partido político en la Junta Insular de Elecciones presentada con anterioridad al 12 de marzo de 1944, el organismo directivo central del Partido Liberal Puertorriqueño, o sea la junta central de dicho Partido, en reunión celebrada el 12 de marzo de 1944, por unanimidad acordó solicitar del Gobernador de Puerto Rico que nombrase a los aquí peticionarios para los referidos cargos; que el 30 de marzo de 1944 fue entregada al Gobernador de Puerto Rico la petición oficial del aludido Partido, certificándole dicho acuerdo y solicitando el nombramiento de los peticionarios para los referidos cargos, y que el mismo día el Gobernador-nombró para ocuparlos, en representación del Partido Liberal Puertorriqueño, a Gustavo Cruzado Silva y a Ernesto Mieres Calimano, quienes no fueron recomendados por el organismo directivo, central de dicho Partido; que el ameri-*415tado acuerdo de 12 de marzo de 1944 no lia sido modificado o revocado en forma alguna, alegando además los peticiona-rios por información y creencia, que el Gobernador nombró a Gustavo Cruzado Silva y a Ernesto Mieres Calimano por petición de José Ramírez Santibáñez, Presidente del Partido Liberal Puertorriqueño, sin que tal petición baya sido some-tida a ni disentida ni aprobada por el organismo central del Partido; que la petición aludida fué hecba al Gobernador por José Ramírez Santibáñez con anterioridad a la notifica-ción oficial que envió al organismo central, y que la referida notificación oficial fué enviada al Gobernador antes de que éste extendiera los nombramientos de Gustavo Cruzado Silva y Ernesto Mieres Calimano; que dichos nombramientos son nulos por ser deber ministerial del Gobernador nombrar a las personas designadas por el organismo directivo central del Partido Liberal Puertorriqueño; que en la fecha en que se radicó la petición de los demandados, Gustavo Cruzado Silva y Ernesto Mieres Calimano no habían tomado posesión de los referidos cargos pero se proponían hacerlo. Como incidental al remedio de mandamus solicitaron de esta Corte los peticionarios que en auxilio de su jurisdicción, se prohi-biese a los demandados Gustavo Cruzado Silva y Ernesto Mieres Calimano que tomasen posesión de dichos cargos y que se abstuvieran de participar en las deliberaciones, dis-cusiones, etc., de dicha Junta Insular de Elecciones, ofre-ciendo los peticionarios prestar cualquier fianza que este tribunal estimare razonable exigir como condición precedente a la expedición de dicha medida provisional.
Con vista de la petición de mandamus y de la sección 1 de la Ley Electoral, expedimos el auto condicional de mandamus, así como la medida provisional solicitada, previa prestación de fianza por quinientos dólares que inmediata-mente fué radicada por los peticionarios.
Compareció el Gobernador y radicó su contestación, en la cual expuso las razones por las cuales no debía, a su juicio, *416expedirse el auto perentorio- solicitado. Alegó que nombró a Gustavo Cruzado Silva y a Ernesto Mieres Calimano para los cargos aludidos, a petición oficial por escrito de José Ra-mírez Santibáñez en su capacidad de Presidente del Partido Liberal Puertorriqueño, y que dicha petición llegó a su po-der con anterioridad a la que enviara José Enrique Gelpí como secretario del Partido Liberal Puertorriqueño, en co-municación fechada al 30 de marzo de 1944 y recibida por el Gobernador el día 31 del propio mes y año. Negó el Gober-nador que la petición del organismo central del Partido Liberal Puertorriqueño le fuere entregada o enviada antes de extender los nombramientos a favor de los indicados seño-res, y alegó en contrario que cuando la recibió ya los había extendido, y Gustavo Cruzado Silva había jurado su cargo ante el Secretario Ejecutivo. Continuó alegando el Gober-nador que dichos nombramientos no son ilegales ni nulos por haber él cumplido con los preceptos de la ley, y que no po-dría nombrar a los peticionarios toda vez que con anteriori-dad ya había nombrado legalmente a los señores antes dichos a petición del Presidente del Partido Liberal Puerto-rriqueño. Finalmente alegó que Gustavo Cruzado Silva ha-bía ya tomado posesión del cargo y como defensas especia-les expuso: (1) que la solicitud no aduce hechos constituti-vos de causa de acción; (2) que Gustavo Cruzado Silva ya había tomado posesión de su cargo el día primero del co-rriente mes y que el demandado no tiene motivo para desti-tuirlo; (3) que el demandado no podría dar cumplimiento al auto alternativo de mandamus porque dadas las circunstan-cias antes expuestas resultaría que estaría nombrando dos personas distintas para el mismo cargo, y (4) que el manda-damus no es el remedio adecuado, y sí el quo warranto.
Los demandados Gustavo Cruzado Silva y Ernesto Mie-res Calimano no presentaron alegación alguna ni compare-cieron a la vista de este caso.
*417Los peticionarios presentaron como único testigo a José Enrique Gelpí, quien identificó la minuta de la reunión de la Junta Central del Partido Liberal Puertorriqueño celebrada el 12 de marzo de 1944 y la copia de la comunicación de 30' de marzo de 1944 firmada por el testigo en su carácter de secretario de la Junta Central del Partido Liberal Puerto-rriqueño, dirigida al Hon. Rexford Guy Tugwell, Goberna-dor de Puerto Pico, siendo ofrecidos en evidencia ambos do-cumentos y admitidos sin oposición del demandado. Declaró-además el señor Gelpí que remitió dicha comunicación por mensajero y que fue recibida en Fortaleza el mismo día 30 de marzo de 1944 a las 6:45 de la tarde; que la recomenda-ción que hiciera la junta central a favor de Luis A. Archilla Laugier y del testigo no ha sido revocada en forma alguna; que desde el 12 de marzo último no ha vuelto a reunirse la junta central ni ningún otro organismo del Partido, y que en ningún momento la junta central del Partido Liberal Puertorriqueño ha tomado el acuerdo de proponer al Gober-nador a los señores Gustavo Cruzado Silva y Ernesto Mie-res Calimano para los referidos cargos.
La exposición que de las alegaciones y la prueba acaba-mos de hacer, nos conduce ahora a fijar el alcance de la fa-cultad que la ley confiere al Gobernador para hacer estos nombramientos.
 La sección 1 de la Ley Electoral, según fue enmen-dada en 1934, al crear la Junta Insular de Elecciones prescribe que dicha Junta se compondrá de un Superintendente General de Elecciones como presidente, quien será designado por el Gobernador con el concurso y consentimiento del Se-nado de Puerto Eico, y de tres personas representando los tres partidos políticos principales de Puerto Pico y de un sustituto de cada uno de*dichos miembros, “quienes serán nombrados por el Gobernador a petición [at the request, dice la edición inglesa] de los organismos directivos centrales de dichos partidos.” No niega el Gobernador que sea deber *418ministerial suyo nombrar para dicbos cargos a las personas que le sean recomendadas por los organismos directivos cen-trales del partido respectivo, y admite en su alegato que de no haber nombrado previamente a Gustavo Cruzado Silva y a Ernesto Mieres Calimano, el recurso de mandamus proce-dería en este caso.
Aceptado por el demandado ese deber ministerial impués-tole por la ley, lo cual es una correcta interpretación 'de la ley, debemos ahora inquirir: ¿Cumplió ese deber el deman-dado al nombrar dos personas a petición del presidente del Partido Liberal Puertorriqueño, cuando la junta central, que es el organismo directivo central de dicho Partido, había de-signado para ser nombrados para esos cargos a los peticio-narios en este caso? Arguyen los demandados en su alegato que al prescribir la ley que el Gobernador extenderá los nom-bramientos para dichos cargos a petición de los organismos directivos centrales de los respectivos partidos, no contem-pló que dichos organismos comparecerían ante el Gobernador a radicar su petición; que habiendo presentado la petición el presidente del Partido Liberal Puertorriqueño en su ca-pacidad oficial como tal presidente, no venía obligado el Go-bernador a abrir una investigación a fin de determinar si efectivamente o no el presidente tenía autoridad para ello y que por el contrario, debía presumirse, de conformidad con la sección 102 de la Ley de Evidencia, que la ley había sido acatada. Profundizando más en su argumentación, arguyen que en dos ocasiones anteriores el presidente y el secretario del Partido Liberal Puertorriqueño, precisamente las mis-mas personas que en la actualidad ocupan dichos cargos de presidente y secretario, respectivamente, han presentado al Gobernador peticiones similares a la que en este caso pre-sentó el señor Ramírez Santibáñez sin protesta alguna en-tonces por parte de dicho Partido.1
*419Es obvio que la ley no puede contemplar el absurdo de exigir que la petición de nombramientos sea presentada al Gobernador por el organismo directivo central en pleno, ni tal cosa pretenden los peticionarios, pero esto no significa que el presidente del Partido, que no es otra cosa que el eje-cutivo de la junta central, por su exclusiva cuenta y Paciendo caso omiso de dicho organismo, pueda indicar al Gobernador mediante su petición personal, las personas que debían ser nombradas para los cargos en controversia, pues ello equi-valdría a reconocer en el presidente del partido una facul-tad que la ley expresamente confirió a su organismo direc-tivo central.
En Murray v. Gill (Ky., 1937), 106 S. W. (2d) 634, se suscitó una cuestión similar a la del presente caso. La ley *420de Kentucky prescribe que “anualmente en el mes de agosto” el State Board of Election Commissioners nombrará dos miembros de una junta de condado para cada condado del Estado. El 17 de agosto el comité demócrata del condado de Todd, presidido por Gilí, presentó al State Board una lista certificada conteniendo los nombres de cinco personas capa-citadas, para que el Board seleccionara de entre ellas un co-misionado para dicho condado. Al reunirse el State Board en el mes de agosto, hizo caso omiso de dicha lista y trató de nombrar al apelante Walter Murray, expidiéndole el co-rrespondiente nombramiento. En vista de esto, las cinco personas recomendadas por el comité demócrata del condado de Todd el 17 de agosto de 1936, y Gill, presidente de dicho comité, radicaron en la corte de circuito del referido con-dado una petición de injunction contra Walter Murray, en la que unieron como demandado al secretario de la corte del condado de Todd, y solicitaron que se expidiese una orden de entredicho ordenando a Murray que se abstuviese de pre-sentar su nombramiento y al secretario de la corte del con-dado de administrarle el juramento del cargo.
La petición de injunction fué radicada el 29 de agosto de 1936, y el 18 de septiembre L. M. Weathers radicó una pe-tición de intervención en la cual alegaba que en agosto 22 de 1935. había sido debidamente nombrado y tomado posesión del cargo de comisionado demócrata para el condado de Todd; que de acuerdo con la ley, él había sido nombrado por un período de un año y hasta que su sucesor fuese debidamente nombrado y tomase posesión. Alegó que el nombramiento que se intentó hacer a favor de Murray era ilegal y sin au-toridad por parte del State Board. Asumió en cuanto al nombramiento de Murray la misma posición que habían asu-mido los demandantes, y por los mismos fundamentos alega-dos por ellos, argüyó que el interventor tenía el derecho a continuar desempeñando dicho cargo hasta que su sucesor fuese legalmente nombrado.
*421Posteriormente los demandantes enmendaron sn petición de injunction y alegaron qne Gill, presidente del comité del condado de Todd, convocó a dicho comité para una reunión qne habría de celebrarse el 14 de agosto en la oficina del se-cretario de la corte del condado; qne a virtud de dicha con-vocatoria se reunió un número de miembros del comité me-nor qne el necesario para constituir quorum; pero se alegó qne antes de celebrarse esa reunión, el presidente había con-sultado personalmente- con un número de miembros del co-mité, y estas personas así consultadas, quienes estuvieron conformes con los nombres propuestos, adicionadas a las presentes en la reunión, constituían una mayoría del comité, el cual aprobó la certificación de las personas cuyos nombra-mientos fueron más tarde certificados al State Board. El presidente, de conformidad con este acuerdo, alega que cer-tificó la lista al State Board. Se alegó entonces por los pe-ticionarios que había sido la costumbre general que el pre-sidente certificase la lista sin reunir al comité, y que tal cer-tificado siempre había sido aceptado como bueno por el State Board, y que por esa razón “ellos [el State Board] están impedidos {estopped) de cuestionar la validez de su lista.” El State Board no fué parte en este asunto.
Besolviendo la cuestión así planteada, dijo la Corte:
“No tomamos en cuenta la alegación de que la actuación del pre-sidente es válida por haberse establecido ‘la práctica de que el presi-dente, sin consultar siquiera a los miembros de la junta, presentaba al State Board los cinco nombres escogidos para ser nombrados.’ Consideraremos ese argumento como una alegación de la interpre-tación contemporánea del estatuto. Esa alegación sólo puede ser con-siderada por las cortes cuando el estatuto a ser interpretado es vago, incierto o ambiguo. Este principio de interpretación fué aclarado en Gilbert v. Greene, 185 Ky. 817, 216 S. W. 105; Seivell v. Bennett, 187 Ky. 626, 220 S. W. 517.
“Podemos decir ahora que la parte del estatuto en cuestión (sec-ción 1596 a-2), no está sujeta a crítica alguna por vaguedad o am-bigüedad. Prescribe en términos precisos que el nombramiento que debe hacerse por el State Board se seleccionará de una lista de cinco *422nombres designados por escrito 'por cada uno de los comités ejecu-tivos de condado de los dos partidos políticos, ’ debiendo nombrarse uno de cada lista si algunos fueren designados. Este estatuto es-claro e inequívoco. No tiene la más mínima ambigüedad. Y pode-mos decir ahora que lo interpretamos exactamente por lo que el mismo dice, esto es, que la lista presentada debe ser preparada por el comité ejecutivo del condado y no por su presidente. El presi-dente puede, desde luego certificar al State Board el acuerdo del comité. ’ ’
Idéntica doctrina se estableció en State v. Rhodes (Mo., 1942), 163 S.W. (2d) 978, 980.
 Ley Electoral de Puerto Rico no fija un término dentro del cual el organismo directivo central del partido deba presentar al Gobernador los nombres de las personas-personas-ser nombradas. Siendo ello así, en cualquier momento en que el organismo directivo central presente su petición, el gobernador viene obligado a actuar de conformidad con dicha petición, y no puede constituir una excusa legal para dejar incumplido ese deber ministerial, el hecho de que el presi-presi-del partido, actuando en contra de la ley, le haya pre-pre-antes una petición preparada por él a espaldas de la junta central. Pero alega el querellado, aunque no lo probó, pues no presentó evidencia en apoyo de sus alegacio-alegacio-que cuando recibió la petición de la junta central ya los nombramientos se habían extendido a favor de las personas designadas por el presidente del Partido, el demandado Cru-Cru-Silva había jurado su cargo y a la fecha en que se ra-ra-esta petición de mandamus ya había tomado posesión del mismo, y que el querellado no tenía motivos para destituirlo. Que tampoco podía nombrar a las personas designadas por-por-junta central porque de así hacerlo habría entonces dos-dos-nombradas para desempeñar cada cargo. Arguye además el querellado que no es el mandamus sino el recurso de quo warranto el remedio a que debieron acudir los peti-peti-pues habiéndose nombrado ya a los* señores Gus-GusCruzado Silva y Ernesto Mieres Calimano, no podían *423ser éstos destituidos sin ser oídos y para ello éra necesario que fueran partes en el recurso de quo warranto. El quere-llado en su alegato nos cita una larga lista de casos para demostrarnos que cuando el cargo está ocupado por otra persona, arinque sea ésta un funcionario defacto, el mandamus no procede a menos que el demandante Raya ocupado' ante-riormente el cargo y hubiese sido ilegalmente destituido. In-voca los casos de Gil v. Chardón, Comisionado, 41 D.P.R. 210; Branizar v. Mendín, Alcalde, 43 D.P.R. 29, y Blanco v. Domenech, Tesorero, 45 D.P.R. 853. Arguye además el quere-llado que una de las razones más poderosas' para denegar el mandamus cuando otra persona esté ocupando el cargo del cual no haya sido ilegalmente destituido el demandante, es porque dentro del mandamus la persona que ocupa el cargo, que es la parte directamente afectada por la sentencia, no tiene oportunidad de ser oída ni tiene su día en corte en de-fensa de su título.
Es un principio universalmente aceptado que cuando un cargo público carece de término definido, a menos que pueda interpretarse legalmente que el propósito del legislador fué crear un término vitalicio sujeto a destitución por justa causa, el incumbente ocupa el cargo a voluntad del poder nomina-dor, quien lo puede destituir en cualquier momento que así lo desee sin previa notificación, sin formulación de cargos, sin audiencia ni explicación alguna. El mero nombramiento de su sucesor lo destituye del cargo. Blake v. United States, 103 U. S. 227; Kinsland v. Mackey (N. C., 1940), 8 S. E. (2d) 598; Garnier v. Louisiana Milk Commission (La., 1942), 8 So. (2d) 611; Cook v. St. Francois County (Mo., 1942), 162 S. W. (2d) 252, 254. Véase además la monografía en 99 A. L.E,. 381, en donde se acopian casos de distintas jurisdiccio-nes de los Estados Unidos, incluyendo algunos de la Corte Suprema federal, y además de Canadá e Inglaterra.
Establecida esta premisa, y teniendo en cuenta que los cargos en controversia no tienen término fijo, dichos cargos *424son ocupados a voluntad del poder nominador y sus incum-bentes pueden on cualquier momento ser retirados de sus cargos sin notificación, sin formulación do cargos y sin de-recho alguno a sor oídos. Bastaría que el Gobernador, en cumplimiento del deber ministerial que le impone la sección 1 de la Ley Electoral, extendiese el nombramiento a favor de los peticionarios para que no pudiese existir contienda en cuanto al derecho al cargo por parte de los actuales ineum-bentes y los peticionarios pudieran tomar posesión de los mismos.
Siendo ello así, no existe razón legal alguna que impida la procedencia del mandamus en el presente caso, pues a to-dos los efectos legales la situación es la misma como si los cargos en cuestión no estuviesen actualmente ocupados por otras personas. Blake v. United States, supra. Cf. State ex rel. Ayres v. Kipp, 10 S. D. 495.
El caso de Commonwealth v. Gibson (Pa., 1934), 175 Atl. 389, en que el querellado pone especial énfasis y alega que os similar al de autos y que allí se denegó el mandamus y se dijo por la corte que. de haberse presentado un quo warranto el recurso hubiera procedido, es perfectamente dis-tinguible del presente caso. Eji aquél, contrario a lo que en éste sucede, el cargo en cuestión tenía un término fijo de un año y por consiguiente el ineumbente no lo ejercía a volun-tad del poder nominador. Consecuentemente, para ser se-parado del cargo era jrreeiso daEe una oportunidad de ser oído en su defensa. Si en el presente caso los cargos en controversia tuviesen un término fijo, tendríamos que conve-nir con el querellado en que era el quo warranto y no el mandamus el recurso procedente.
Por último, el querellado a la página 16 de su alegato cita del sumario en el caso State v. Wayne County Court (W. Va., 1922), 114 S. E. 517, la definición del funcionario defacto. Sin embargo, una mera lectura de la opinión, como inmedia-*425lamente veremos, sostiene la contención de los peticionarios en el presente caso. Los hechos son los siguientes:
El comité republicano del condado de Wayne debía pre-sentar a la corte de dicho condado una lista de los funciona-rios electorales, y a ese efecto se convocó el comité. Dicho comité estaba compuesto de doce miembros, y el día fijado en la convocatoria sólo concurrieron cinco miembros en persona y otro más por poder. Esos seis miembros acudieron donde el presidente para celebrar la reunión, y al negarse éste a celebrarla, se reunieron ellos y procedieron a elegir un miembro adicional para llenar una vacante que se alegaba existía en virtud de haberse ausentado del condado uno do los miembros. Estos siete miembros constituían una mayo-ría del comité. Actuó uno de ellos como presidente pro tem-pore y otro como secretario, y aprobaron una lista de per-sonas para sojneterla a la corte del condado para que ésta les extendiera los nombramientos como oficiales electorales. Por otra parte, el presidente sometió otra lista alegando que el comité no se había reunido. Con las dos listas ante sí, la corte del condado procedió a nombrar los funcionarios elec-torales de la lista sometida por el presidente, rechazando la sometida por el comité. Acudieron entonces los miembros del comité a la Corte Suprema de Apelaciones de West Virginia, y solicitaron un auto de mandamus dirigido a la corte del condado de Wayne para que ésta procediese a nombrar los funcionarios de la lista sometida por el comité.
Luego de discutir la validez de la constitución y actuación del comité, y del derecho del miembro seleccionado para cu-brir la alegada vacante para actuar en su carácter de miem-bro defacto, la corte decretó el auto perentorio de mandamus, expresándose así:
“Esto nos conduce a la conclusión de que la lista de personas que los relatores piden que se ordene a la corte del condado a nombrar fue debidamente certificada y que el presidente, como tal, no tenía derecho a hacer caso omiso de la voluntad del comité certificando la otra lista, ni tampoco tenía la corte del condado facultad alguna *426para descartar la lista certificada por los siete miembros antes men-cionados, aceptando la presentada por el presidente del comité, la que ni siquiera pretendía ser la actuación del comité sino la exclusiva actuación de su presidente.”
El caso de State v. Wayne County Court, supra, de que-acabamos de citar, fue ratificado en el de Gainer v. County Court of Calhoun County (W. Va., 1938), 199 S. E. 878.

Por los fundamentos expuestos procede declarar con bju-gar la petición de mandamus y ordenar que por el secreta-rio se expida al querellado Hon. Bexford Guy Tugwell, Go-bernador de Puerto Rico, un auto de mandamus perentorio-ordenándole que sin excusa alguna inmediatamente proceda a extender a favor de los peticionarios Luis A. Archilla Lau-gier y José Enrique Gelpí los correspondientes nombramien-tos de miembro propietario y miembro suplente, respectiva-mente, del Partido Liberal Puertorriqueño ante la Jimia Insular de Elecciones de Puerto Rico.

RESOLUCION
Abril 26, 1944
El 21 del actual los abogados del querellado radicaron una moción en este caso suplicando enmendemos aquella parte de nuestra opinión en que se expresa que el querellado alega pero no probó que cuando él recibió la petición de la Junta. Central ya los nombramientos se habían extendido a favor de las personas designada por el Presidente del Partido Liberal. Sostienen dichos abogados que esa manifestación po-dría reflejar un caso de negligencia por parte de ellos, y que esa parte de la opinión es inexacta porque a su contestación acompañaron un número de exhibits, que relacionan, que tien-den a probar dichos extremos.
Esos exhibits no fueron ofrecidos en evidencia, y conse-cuentemente, a pesar de haberse acompañado a su contesta-ción, no constituyen evidencia del querellado.
Como este caso se radicó originalmente en este tribunal, son de aplicación las Reglas de Enjuiciamiento Civil que ri-*427gen para las. cortes de justicia de Pnerto Rico desde el día primero de septiembre de 1943. Así, pues, parece conve-niente llamar la atención de los abogados peticionarios a lo dispuesto en la regla 10(c), que dice:
‘ ‘ Cualquier manifestación hecha en una alegación podrá adoptarse por referencia en cualquiera otra parte de la misma o en otra alega-ción o moción. Una copia de cualquier documento escrito que se acompañe como exhibit a una alegación se considerará para todos los efectos como parte de la misma.” (Bastardillas nuestras.)
Fné por eso que dijimos que el querellado alegó pero no presentó prueba para sostener su alegación, ya que era su deber ofrecer los exhibits en evidencia si quería probar los hechos contenidos en los mismos. Hubiera sido innecesario presentar los exhibits en evidencia si este tribunal, haciendo uso de la facultad que le concede la regla 7(a), hubiese exi-gido a los demandantes que radicasen una réplica a la contes-tación y en la réplica se hubiese admitido por los demandan-tes la verdad del contenido de dichos exhibits.
Pero como no se exigió a los demandantes que radicasen' una réplica a la contestación, los exhibits unidos a ésta, como cualquiera otra alegación de la misma, se tienen por nega-dos de acuerdo con la regla 8(d).

Por lo expuesto, no ha lugar a la “Moción sobre Enmienda a la Opinión” radicada el 21 de abril de 1944 por los peti-cionarios.


(1)La petición fechada el 11 de marzo de 1941 que el señor José Ramírez Santibáñez dirigió al Gobernador y que recibió éste el 30 del mismo mes y año, •dice:
*419“Hon. Rexford Guy Tugwell, Gobernador de Puerto Rico,
San Juan, Puerto Rico. — Señor:
“Por haber renunciado el miembro propietario y el suplente del Partido Liberal Puertorriqueño en Ja Junta Insular de Elecciones, tengo a bien someter a V. H. para sustituirlos a las siguientes personas:
“Para miembro propietario, Ledo. Gustavo Cruzado Silva.
“Para miembro suplente, Ledo. Ernesto Mieres Calimano.
“De usted muy atentamente,
“(Firmado) José Ramírez Santibáñez, Presidente del Partido Liberal Puer-torriqueño. ’ ’
Compárese con la que con fecha 30 de marzo de 1944 le dirigió el señor Gelpí en representación de la junta central:
“Hofi. Rexford Guy Tugwell, Governor of Puerto Rico,
La Fortaleza. — My dear Governor Tugwell:
“The Central Committee ('Junta Central’) of the Liberal Party of Puerto Rico, on the 12th day of March, 1944, adopted a resolution, which I hereby communicate to you, designating Messrs. Luis A. Archilla Laugier and José Enrique Gelpí, respectively, as the representative and alternate representative of said principal political party in the Insular Board of Elections. ■
“Pursuant to Section 1 of the present Election Law (Laws of Puerto Rico, 1934, Regular Session, page 188), the central directing body of the Liberal Party of Puerto Rico hereby recommends and requests the appointment of said representatives of the Liberal Party in the Insular Board of Elections.
“Due to pressing matters pending in the Insular Board of Elections, which should not be considered without the proper representation provided by law, immediate action on these appointments is requested.
“Respectfully yours,
“ (Signed) José Enrique Gelpí, Secretary, Central Committee (Junta Central, Partido Liberal Puertorriqueño).’’